Citation Nr: 1760764	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  15-42 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES


1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.S. Chilcote, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from March 1952 to March 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The Board notes that the Veteran's appeal had originally included the issue of entitlement to service connection for a left thumb disorder.  However, the Veteran did not submit a substantive appeal for that particular issue following the issuance of the October 2015 statement of the case.  Instead, he limited his appeal to the issues of entitlement to service connection for hearing loss and tinnitus. See November 2015 VA Form 9.  Therefore, that issue no longer remains in appellate status, and no further consideration is required.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).



FINDINGS OF FACT

1. The Veteran's current bilateral hearing loss is related to his military service.

2. The Veteran's tinnitus is related to his military service.


CONCLUSIONS OF LAW

1. Bilateral hearing loss was incurred in active service.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2017).

2. Tinnitus was incurred in active service.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the Veteran's service treatment records are not available for review and are presumed destroyed in a fire at the National Personnel Records Center in St. Louis, Missouri, in 1973.  In cases where service treatment records are missing or presumed destroyed, the Board has a heightened duty to assist the Veteran with the development of evidence in support of his claim. See Daye v. Nicholson, 20 Vet. App. 512, 515 (2006); Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005); Washington v. Nicholson, 19 Vet. App. 362, 369 (2005); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, no presumption, either in favor of the claimant or against VA, arises when there are lost or missing service records. See Cromer, 19 Vet. App. at 217-18.


I.  Bilateral Hearing Loss 

In considering the evidence of record under the applicable laws and regulations, the Board concludes that the Veteran is entitled to service connection for bilateral hearing loss and tinnitus.

The Veteran has contended that he developed bilateral hearing loss as a result of noise exposure during his military service.  See, e.g., November 2015 VA Form 9.  His service personnel records show that he served as a wireman with the 398th Anti-Aircraft Artillery AW Battalion.  The Veteran is competent to report noise exposure, and his reports are consistent with the circumstances of his service.   In addition, the Veteran has a current diagnosis of bilateral hearing loss which meets the requirements of 38 C.F.R. § 3.385.  See e.g. September 2014 VA examination report.  Thus, the remaining question is whether there is a relationship between his current hearing loss and in-service noise exposure.

The Veteran has consistently reported longstanding hearing loss.  Although he did not start treatment for the disorder until 2013, his wife explained that he did not know he was entitled to VA benefits until the end of 2012, when a fellow veteran told him about the program.  See January 2015 correspondence.  There is no reason to doubt the credibility of the lay assertions other than a lack of contemporaneous evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).    

A September 2014 VA examiner acknowledged the Veteran's history of military noise exposure, but stated that a medical opinion could not be provided without resort to speculation because there were no service treatment records available.  In this regard, she indicated that it cannot be determined whether the Veteran had any threshold shifts during service or whether hearing loss was present at enlistment or separation.  

An August 2016 VA examiner later opined that it was at least as likely as not that the Veteran's bilateral hearing loss was caused by or a result of an event in service.  In so doing, she noted the Veteran's reports of military noise exposure and post-service noise exposure.

The Board notes that the August 2016 VA examiner provided limited rationale for her opinion.  However, there is no other medical opinion weighing against the claim, and there is very limited evidence for any examiner to consider given the missing service treatment records.  The Court has also held that it would not be permissible to undertake further development if the purpose was to obtain evidence against an appellant's claim. See Mariano v. Principi, 17 Vet. App. 305, 312 (2003). 

Based on the foregoing, the Board finds that the record raises a reasonable doubt as to whether the Veteran's current bilateral hearing loss is related to his military service.  Accordingly, resolving all reasonable doubt in the favor of the Veteran, the Board concludes that service connection for bilateral hearing loss is warranted. 


II.  Tinnitus
      
In considering the evidence of record under the applicable laws and regulations, the Board concludes that the Veteran is entitled to service connection for tinnitus.

The Veteran has contended that he developed tinnitus during his military service that continued since that time.  As discussed above, the Veteran is competent to report noise exposure.  He is also competent to report tinnitus, and he has a current diagnosis. See e.g. September 2014 VA examination report; see also Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that tinnitus is a type of disorder capable of lay observation and description).

Regarding the Veteran's statements that his tinnitus has been continuous since service, the Board finds that there is no reason to doubt him other than the lack of contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

The September 2014 VA examiner opined that the Veteran's tinnitus was at least as likely as not a symptom associated with his hearing loss.

Moreover, the August 2016 VA examiner opined that it was at least as likely as not that the Veteran's current tinnitus was caused by or a result of his military noise exposure.  In so doing, she noted the Veteran's reported onset of the disorder in service, as well as his noise exposure both during and after service.  

Based on the foregoing, the Board concludes that service connection for tinnitus is warranted.  



ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


